DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/646,590 filed 03/12/2020 and RCE filed 01/20/2022.
Claims 6, 9-11, 14-15, 17-18 remain pending in the Application. Claims 8, 13 have been cancelled from the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 01/20/2022, with respect to claims 6, 9-11, 14-15, 17-18 have been fully considered and are persuasive.  

Specification
The disclosure is objected to because of the following informalities: 
Page 1 paragraph [0005] in line 23 insert “be” after --to--  
Appropriate correction is required.

Allowable Subject Matter
Claims 6, 9-11, 14-15, 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: with consideration Applicant’s Amendment/Arguments filed 01/20/2022 (Remarks, Pages 7, 8) the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as: determining a charging current according to the required charging time period; and if it is in the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art Weicker et al. (US Patent Application Publication 20180131204) discloses A battery management system (BMS) connected to a battery is disclosed. The battery management system includes a battery status component configured to detect one or more parameters of the battery; a timer component configured to compute an amount of time needed to recharge the battery based on one or more of the parameters of the battery (Abstract), including  if the user comes back home at 6 pm, and the usage projection component 300 determines that the user will leave at 7 am the next morning (e.g., based on the user's input (e.g. manual input via touch sensitive transducer, voice input, etc.), user's calendar or normal leaving time), the MS 300 may start to charge the battery from 6 pm, using a normal charging mode, and fully charge the battery to a MFG-FC state (to a MFG-SV voltage), by e.g. 9 pm. In the 300 may start to charge the battery again to an O-FC state with an O-SV voltage and complete the overcharging by 7 am, wherein  in the first section, using the normal charging mode, the battery can be charged to 95% of the MFG-FC state, and in the second section, using the overcharging mode, the battery can be charged from 95% of the MFG-FC state to O-FC state (paragraph [0024]), but lacks determining a charging current according to the required charging time period; and if it is in the first charging mode, turning off a charging function at a time appointed by the first timer; if it is in the second charging mode, turning off the charging function at a time appointed by the second timer; and if it is in the third charging mode, turning on the charging function to charge according to the charging current at a time appointed by the third timer among all limitations of claims 6, 11 as currently written. Prior art JIA et al. (Chinese Patent Publication CN 106340691 A) discloses a charging management method and a mobile communication terminal. The charging management method comprises the following steps: acquiring chargeable time input by a user; selecting a charging mode according to the chargeable time for charging a battery in the mobile communication terminal (Abstract), charging management method and mobile communication terminal, can select the most reasonably to fill Power mode is charged, including Obtain user The chargeable duration of input; Select charge mode that the battery in mobile communication terminal is charged according to chargeable duration (Page 2), including Two charge modes are charged to battery; if the first judge module determines theoretical charging rate and is less than the first charging rate, And being more than the second charging rate, then charging module selects the first charge mode in first time period, selects in second time period Select the second charge mode battery is charged, wherein, .
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 
HR
02/17/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851